Citation Nr: 0527241	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-03 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to enrollment in, and access to, Department of 
Veterans Affairs (VA) medical care benefits.





ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The evidentiary record certified to the Board for appellate 
review indicates the veteran had active military service from 
September 1968 to May 1970 and served in the reserves.   

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 decision 
issued by the Department of Veterans Affairs Medical Center 
(VAMC) in Jackson, Mississippi.

In April 2005, the Board remanded to case back for a 
videoconference hearing at the RO before a Veterans Law 
Judge.  A VA Form 119, Report of Contact, indicates that the 
veteran called on June 14, 2005 and cancelled his hearing 
scheduled for June 17, 2005.  As the appellant has not 
requested to reschedule the hearing, the request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2004).  
The appeal is now before the Board for further appellate 
consideration.

The Board observes that, in his December 2003 notice of 
disagreement, the veteran appears to be claiming entitlement 
to a nonservice-connected pension or to service connection 
for lung damage due to being locked in an smoke chamber in 
Great Lakes, Illinois, and from training in Norfolk, 
Virginia.  The veteran is currently employed with an annual 
salary of $33,000.  These matters are referred to the RO for 
clarification and appropriate action. 


FINDINGS OF FACT

1.  The facts of this case are not in dispute, and resolution 
is dependent on application of the law rather than on 
weighing of the evidence.

2.  The veteran applied for enrollment to the VA medical care 
system on the June 16, 2003, and he is a nonservice-connected 
veteran with no other special eligibility attributes that 
might qualify him for an improved priority group enrollment.


CONCLUSIONS OF LAW

1.  The VAMC appropriately placed the veteran in Priority 
Group 8 for determining entitlement to enrollment in, and 
access to, VA medical care benefits.  38 U.S.C.A. §§ 1705, 
1706 (West 2002 & Supp. 2005); 38 C.F.R. § 17.36 (2005).

2.  The criteria for enrollment in, and access to, VA medical 
care benefits are not met.  38 U.S.C.A. §§ 1705, 1706 (West 
2002 & Supp. 2005); 38 C.F.R. § 17.36 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary of Veterans Affairs (Secretary) shall manage 
the enrollment of veterans in accordance with the following 
priorities, in the order listed: (1) veterans with service-
connected disabilities rated 50 percent or greater; (2) 
veterans with service-connected disabilities rated 30 percent 
or 40 percent; (3) veterans who are former prisoners of war 
or were awarded the Purple Heart; veterans with service-
connected disabilities rated 10 percent or 20 percent; (4) 
veterans who are in receipt of increased pension based on a 
need of regular aid and attendance or by reason of being 
permanently housebound and other veterans who are 
catastrophically disabled; (5) veterans who are unable to 
defray the expenses of necessary care as determined under 38 
U.S.C.A. § 1722(a); (6) all other veterans eligible for 
hospital care, medical services, and nursing home care under 
38 U.S.C.A. § 1710(a)(2); and, (7) veterans described in 38 
U.S.C.A. § 1710(a)(3).  38 U.S.C.A. § 1705(a) (West 2002).

Effective October 2, 2002, section 202(a) of Public Law 107-
135, 115 Stat. 2457 (2000), provides: (a) Priority of 
Enrollment in Patient Enrollment System.  Section 1705(a) is 
amended by striking paragraph (7) and inserting the following 
new paragraphs. 

(7) Veterans described in section 
1710(a)(3) of this title who are eligible 
for treatment as a low-income family 
under section 3(b) of the United States 
Housing Act of 1937(b)) for the area in 
which such veterans reside, regardless of 
whether such veterans are treated as 
single person families under paragraph 
(3)(A) of such section 3(b) or as 
families under paragraph (3)(B) of such 
section 3(b).

(8) Veterans described in section 
1710(a)(3) of this title who are not 
covered by paragraph (7).  

38 U.S.C. § 1705(a).

In managing the provision of hospital care and medical 
services under section 1710(a) of this title, the Secretary 
shall, to the extent feasible, design, establish and manage 
health care programs in such a manner as to promote cost-
effective delivery of health care services in the most 
clinically appropriate setting.  38 U.S.C.A. 
§ 1706(a) (West 2002).

"In the case of a veteran who is not described in paragraphs 
(1) and (2), the Secretary may, to the extent resources and 
facilities are available ... furnish hospital care, medical 
services, and nursing home care which the Secretary 
determines to be needed."  38 U.S.C.A. § 1710(a)(3) (West 
2002).

Except as otherwise provided in 38 C.F.R. § 17.37, a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the 'medical benefits' package set forth in 38 
C.F.R. § 17.38.  38 C.F.R. § 17.36(a)(1) (2005).  A veteran 
may apply to be enrolled at any time.  A veteran who wishes 
to be enrolled must apply by submitting a VA Form 10-10EZ to 
a VA medical facility.  38 C.F.R. § 17.36(d)(1) (2005).

The Secretary will determine which categories of veterans are 
eligible to be enrolled based on an order of priority.  See 
38 C.F.R. § 17.36(b)(1)-(a)(8).

Priority Group 8 is further prioritized into the following 
subcategories: (i) noncompensable (zero percent) service-
connected veterans who are in an enrolled status on a 
specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (ii) nonservice-
connected veterans who are in an enrolled status on a 
specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (iii) 
noncompensable (zero percent) service-connected veterans not 
included in paragraph (b)(8)(i) of this section; and (iv) 
nonservice-connected veterans not included in paragraph 
(b)(8)(ii) of this section.  38 C.F.R. § 17.36(a)(8).

With respect to Federal Register notification of eligible 
enrollees it is anticipated that on or before August 1 of 
each year the Secretary will announce in paragraph (c)(2) of 
this section which categories of veterans are eligible to be 
enrolled.  As necessary, the Secretary at any time may revise 
this determination by further amending paragraph (c)(2) of 
this section.  38 C.F.R. § 17.36(c)(1).

The veteran contends that he deserves an identification card 
and full recognition for the time he spent serving in the 
U.S. Navy during the Vietnam War era and later in the 
reserves, claiming that he received permanent lung damage 
from being locked in a smoke chamber in Great Lakes, 
Illinois, and from training in Norfolk, Virginia.  The 
veteran asks that the VAMC reconsider denying him enrollment 
in, and access to, VA medical care benefits.  

On January 17, 2003 the Secretary announced that all priority 
groups of veterans except those in Priority Group 8 who were 
not in an enrolled status on January 17, 2003, would be 
enrolled in the VA Health Care System.  68 Fed. Reg. 2670-73 
(Jan. 17, 2003).  By law, the VA is only required to manage 
enrollment within its eight enrollment priority categories 
and announce in the Federal Registry which priority group of 
veterans VA will accept for enrollment in the VA Health Care 
System.  There is nothing in the law that requires VA to have 
provided the veteran personal notice of this change.

The facts of this case are not in dispute.  The veteran had 
active service from September 1968, to May 1970.  The 
character of his service was honorable.  The veteran filed 
his Application for Health Benefits, VA Form 10-10, at the 
VAMC on June 16, 2003.  He has not established service 
connection for any disability.  He was not a prisoner of war 
and was not awarded a Purple Heart.  He has not alleged that 
he was exposed to a toxic substance or ionizing radiation, or 
that he served in the Southwest Asia theatre of operations.  
He has not alleged that he has a permanent severely disabling 
injury or condition that compromises his ability to carry out 
the activities of daily living and requires the use of 
personal or mechanical assistance to leave home or bed or 
requires constant supervision to avoid physical harm.  The 
veteran included financial information as part of the 
required income-based means test, which shows that he is 
employed and his annual income of $33,000 is above the "low 
income" threshold.  In light of the foregoing, the VAMC 
appropriately placed him in Priority Group 8 and determined 
that the veteran was not eligible for VA medical care because 
he was in Priority Group 8.  The VAMC noted that the 
Secretary had determined that enrollment of Priority Group 8 
veterans had been suspended for those who applied for care on 
or after January 17, 2003.

The Secretary determined that the VA does not have sufficient 
resources to provide the medical care benefits package to all 
veterans seeking enrollment.  Therefore, a decision was made 
to suspend enrollment of Priority Group 8 veterans who 
applied on or after January 17, 2003.  See 68 Fed. Reg. 2670-
73 (Jan. 17, 2003).

Because the veteran has not stated a claim for which relief 
can be granted with regard to exemption from the eligibility 
requirements for VA medical treatment purposes, his appeal 
must be denied.  Where the law is dispositive, the claim must 
be denied due to a lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As such, review of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) is not necessary in this case.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Mason v. Principi, 16 Vet. App. 129 (2002).  Finally, 
because the law, rather than the facts in this case, is 
controlling, the provisions of 38 U.S.C.A. § 5107(b) are not 
for application.


ORDER

Entitlement to enrollment in, and access to, VA medical care 
benefits is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


